Order, Supreme Court, Bronx County (Joseph A. Mazur, J.), entered May 6, 1991, which granted defendant’s CPL 30.30 motion to dismiss the indictment, unanimously affirmed.
The 56-day time period between August 6 and October 1, 1990 was properly charged to the People since the court clerk’s failure to produce the court file on three different adjourn dates for the arraignment did not prevent the People from making an affirmative representation of their readiness pursuant to CPL 30.30 (1) (People v Kendzia, 64 NY2d 331, 337; see also, People v Correa, 77 NY2d 930). Concur — Murphy, P. J., Sullivan, Rosenberger, Wallach and Rubin, JJ.